Citation Nr: 1036424	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to a higher initial evaluation for hemorrhoids, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1973 to 
June 1974 and from November 1981 to January 1990 and from October 
1995 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2005 and April 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2009, and a transcript 
of the hearing is associated with the claims folder.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran had a hemorrhoidectomy in October 2009 and later that 
month testified that his hemorrhoids had become worse during the 
course of the claim.  In light of the above, all medical records 
of treatment the Veteran has received for hemorrhoids since 
October 2009 should be obtained and an examination should be 
conducted as indicated below.  

The Veteran claims that service connection is warranted for 
chronic obstructive pulmonary disease (COPD).  He was treated for 
pulmonary problems on several occasions in service.  Service 
treatment records contained in the claims folder show treatment 
through September 1987.  It does not appear that all service 
treatment records from the Veteran's October 1995 to April 1996 
period of service have been obtained.  They had been requested in 
December 1996 but in January 1997, the Veteran's last command 
indicated that there were no records there and to contact the 
Veteran.  The Veteran had submitted some records from this period 
of service in April 1996, including one showing status post 
pneumonia, but he submitted those records in conjunction with a 
claim for service connection for peptic ulcer disease and most of 
the records pertained to peptic ulcer disease.  

There are treatment records showing indications that the Veteran 
may have had COPD as early as June 1996, about 2 months after 
service discharge.  A VA examiner in April 2008 indicated that 
the Veteran had reported to him that he had had asthma-like 
symptoms in service.  The examiner stated that it was as likely 
as not that the history of asthma-like symptoms in service and 
the reported diagnosis of asthma in service contributed to or 
aggravated the Veteran's current COPD, which he found was caused 
by cigarette smoking.  However, there does not appear to be a 
diagnosis of asthma shown in service, and it is noted that 
compensation may not be paid for disability resulting from 
tobacco abuse.  38 U.S.C.A. § 1110 (West 2002).  In light of the 
above, a VA examination should be conducted to clarify the nature 
of the claimed pulmonary disability.  Beforehand, however, 
attempts should be made to obtain any additional service 
treatment records.   

The Veteran also claims service connection for bilateral knee 
disability on a direct and secondary basis.  He claims that his 
knee problems are a result, in part, of reserve duty.  He should 
be asked to indicate whether he received any treatment for knee 
problems during reserve service, and if so, when.  If he 
indicates that he did, and when, the RO should verify any period 
of reserve service during which the Veteran claims he injured or 
received treatment for his knees, and obtain service treatment 
records from his reserve service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to locate and obtain all of the Veteran's 
service treatment records from his October 
1995 to April 2006 period of service, from 
both the Veteran and any appropriate 
federal records repository.  Also, the 
Veteran should be contacted and asked to 
indicate when, if at all, during reserve 
service, he injured or was treated for his 
knees.  Based on the Veteran's response, 
the RO should verify the type of reserve 
service on any such reserve service dates 
and obtain reserve service treatment 
records.  The RO should also take 
appropriate action to obtain all VA 
medical records of treatment the Veteran 
has received for hemorrhoids since October 
2009.  

2.  The Veteran should thereafter be 
scheduled for a VA examination in order to 
determine the severity of his service-
connected hemorrhoids.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.

The examiner should indicate whether, 
either before or after the Veteran's 
October 2009 hemorrhoid surgery, he has 
had hemorrhoids which were large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  

3.  Thereafter, schedule the Veteran for a 
VA examination for pulmonary disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should review all service 
treatment records, including those dated 
in 1982, 1987, 1989, and 1996 pertaining 
to pulmonary disability.  All necessary 
tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) the 
Veteran has current respiratory disability 
(to include asthma) which was manifested 
during service or is causally related to 
service.  The examiner should also provide 
an opinion as to it is at least as likely 
as not (50 percent or greater probability) 
that any respiratory disability related to 
service caused, contributed to, or 
aggravated the Veteran's currently 
diagnosed COPD. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  The Veteran should also be scheduled 
for an appropriate VA examination of his 
knees.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
The examiner should review all service 
treatment records pertaining to knee 
disability.  All necessary tests should be 
conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current bilateral knee disabilities 
were manifested during service or are 
causally related to service, to include 
any injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Thereafter, the RO should review the 
expanded record and readjudicate the 
issues on appeal.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


